NO. 07-07-0199-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                    JUNE 7, 2007
                           ______________________________

             KENDRICK JERMAINE FULTON, 1995 CHEVROLET BLAZER
           VIN: 1GNDT13W1S2180389 TEXAS TAG: 5GN S11, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 94,782-D; HONORABLE DON EMERSON, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Appellant, Kendrick Jermaine Fulton, filed a notice of appeal on May 15, 2007. He

did not pay the filing fee required under Rule 5 of the Texas Rules of Appellate Procedure

or file an affidavit of indigence in conformity with Rule 20.1. Nor did he file a docketing

statement as required by Rule 32.1. By letter from this Court dated May 15, 2007, we

advised appellant the “filing fee in the amount of $125.00 has not been paid. Failure to pay

the filing fee within ten (10) days from the date of this notice may result in dismissal.” TEX .

R. APP. P. 42.3(c). The letter also directed him fo file a docketing within ten (10) days.
Appellant has not filed a docketing statement, paid the fee as directed or filed an affidavit

of indigence. Accordingly, we dismiss the appeal. TEX . R. APP. P. 42.3(c).




                                          Mackey K. Hancock
                                              Justice




                                             2